UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-7515



MELVIN LEE JONES,

                                               Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-372-2)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Lee Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin   Lee   Jones   appeals   the    district   court’s   judgments

dismissing without prejudice his petition filed under 28 U.S.C.

§ 2254 (2000) and denying his motion for reconsideration.           We have

reviewed the record and the district court’s orders and find no

reversible    error.     Accordingly,       we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.     See Jones v. Angelone, No. CA-01-372-2 (W.D. Va.

filed Aug. 22, 2002; entered Aug. 23, 2002 & July 2, 2002).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  DISMISSED




                                      2